Citation Nr: 0507046	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  98-05 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her mother, and her niece


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant was in the Army Reserve from approximately 
January 1991 to July 1995, to include periods of active duty 
for training.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During a hearing before the undersigned Veterans Law Judge 
sitting at Washington, D. C. in January 2005 the appellant 
testified that her psychiatric disorder was related to her 
period of active duty.  She stated that she was a nurse and 
that during her period of active duty in June 1993 she had to 
perform her duties for an extensive period of time following 
her normal 12-hour shift.  On the fifth day her job 
performance deteriorated and she became depressed.  She 
indicated that as soon as she returned home she sought 
treatment.  The appellant's mother and niece testified during 
the appellant's RO hearing in July 1998, that the appellant's 
mood and manner changed considerably after her return from 
active duty for training.

The service medical records show that the appellant was being 
treated with Valium in December 1994 and that she was 
scheduled for a psychiatric evaluation in January 1995, 
although she was unable to report because of a move.  

The appellant's private psychologist, Dr. V. I., in January 
2005, indicated that she has been treating the appellant for 
symptoms that which she indicated the appellant related to a 
period of active duty for training.

In September 1999 the RO requested the treatment records from 
Patients First/Family Medical Care.  No response was received 
from that facility of the attending physician

In view of these facts, the Board is of the opinion that 
additional development is warranted.

Accordingly, this claim is remanded for the following 
development:

1.  The RO is requested to contact the 
National Personnel Records Center in 
order to verify the appellant's period of 
service in the Army Reserve, to include 
all active duty for training dates.

2.  The RO should also obtain copies of 
the actual treatment records from Dr. I. 
and again request the records from 
Patients First/Family Medical Care.  
Please see VA Forms 21-4142 dated in 
September 1998.  The RO should request 
the appellant's assistance in obtaining 
the records from Patients First/Family 
Medical Care

3.  Thereafter, the appellant should be 
afforded an examination by a VA 
psychiatrist to determine the etiology 
and severity of any psychiatric disorder 
diagnosed.  The claims folder should be 
made available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
completed.  The examiner should be asked 
to obtain from the appellant a detailed 
clinical history concerning her 
psychiatric illness.  Following the 
examination, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that the appellant 
currently has an acquired psychiatric 
disorder, which is related to any period 
of active duty for training.  A complete 
rational for any opinion expressed should 
be included in the report.

4.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If any 
benefit sought is not granted, the 
appellant should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




